[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 08-15361                FEBRUARY 27, 2009
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                  D. C. Docket No. 05-00051-CR-T-30MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

RICKEY GERARD CANNON,

                                                           Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                             (February 27, 2009)

Before BLACK, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     James W. Smith, III, appointed counsel for Rickey Gerard Cannon, in this
appeal from the denial of relief under 18 U.S.C. § 3582(c)(2), has moved to

withdraw from further representation of the appellant and filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the denial of Cannon’s § 3582(c)(2) motion is AFFIRMED.




                                          2